DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 23 July 2021 is acknowledged.  The traversal is on the ground(s) that searching and examining both groups would not constitute and undue burden.  This is not found persuasive because (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 23 July 2021.

Claim Objections

Claims 8, 10, 42 and 44-45 are objected to because of the following informalities:  In claims 8, 10, 42 and 44-45 the term “co-ex” appears to mean “co-extruded”, to avoid confusion, the claims should recite “co-extruded”.  In claims 10 and 44-45, the terms “OTR” and “FCR” appear to mean oxygen transmission rate and flex-crack resistance to avoid confusion, the claims should recite “oxygen transmission rate” and “flex-crack resistance”.  Appropriate correction is required.
Claims 7, 9, 41 and 43 are objected to because of the following informalities: The phrases “comprise of said gas” (claims 7 and 41), “comprises of said gas” (claim 9), “comprised of said gas” (claim 43).  In all cases, “of” should be deleted and in claim 43 “comprised” should be “comprises”.
Claim 41 is objected to because of the following informalities: The phrases “is filled said product” should be “is filled with said product
  
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 and 35-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “wherein said gas comprises less than 10% oxygen before filling said flexible bag with one of said products”, which renders the claim indefinite because it is unclear whether the flexible bag actually has a gas comprising less than 10% oxygen, or not and whether the bag actually has a product or not.  For purposes of this office action, it will be interpreted as not having a gas comprising less than 10% oxygen.  Examiner recommends deleting “before filling said flexible bag with one of said products” if applicant intends the gas to be present in the bag.
Regarding claim 1, claim 1 recites the limitation "one of said products”" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Only “a product” singular is recited earlier in the claim, therefore there is no antecedent basis for “one of said products”.
Regarding claims 1 and 35, the phrase “in closed position” renders the claim indefinite because it is unclear what is meant by this.  Is the fitment closed or capable of being closed?  How is it closed, what is the closed position?  For purposes of this office action, it will be interpreted as capable of being closed.  
Regarding claim 7, claim 7 recites “wherein said three cavities, prior to filling of said product, comprise of said gas”, which renders the claim indefinite because it is 
Regarding claim 9, claim 9 recites “wherein said cavity, prior to filling of said product, comprise of said gas”, which renders the claim indefinite because it is unclear whether the cavity actually has the gas, or not.  For purposes of this office action, it will be interpreted as not having the gas.  Examiner recommends deleting “prior to filling of said product” if applicant intends the gas to be present in the cavity.
Regarding claim 43, claim 43 recites “wherein said cavity, prior to filling of said product, comprised of said gas”, which renders the claim indefinite because it is unclear whether the cavity actually has the gas, or not.  For purposes of this office action, it will be interpreted as not having the gas.  Examiner recommends deleting “prior to filling of said product” if applicant intends the gas to be present in the cavity.
Regarding claims 10, 44 and 45, given the presence of “and/or” in line 3, it appears that the film can comprise (A), (B) or (C).  For purposes of this office action it will be interpreted as the film can comprise (A), (B) or (C).  If this is applicants intent, “and/or” should be added after (B) as well for clarity.  If applicant intends the film to have all of (A), (B) and (C), examiner recommends deleting “and/or” and replacing it with “and” between (B) and (C).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 35-41, 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (Machine Translation of JPH07187234 A).
Regarding claims 1-7, 9, 35-41, 43 and 46, Hiroshi discloses a bag for transporting beverages such as milk (i.e. milk)([0001]), comprising multilayered 2 and may be used alone and helps prevent the contents of the bag from being oxidized (i.e. at least one cavity that comprises a gas, wherein said gas comprises less than 10% oxygen before filling said flexible bag with one of said products; wherein at least 90% or 99% of said gas is selected form nitrogen)([0014]-[0022]).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to choose nitrogen from among the gases disclosed by Hiroshi and to use it alone because it is disclosed as a possible gas and may be used alone ([0014]-[0022]).  
Regarding claims 7 and 41, It is clear from Figure 1 that the bag may comprise three cavities, a first, second and third cavities, wherein the first cavity is defined be a first polymeric film layer and a second polymeric film layer, the second cavity is defined by said second polymeric film layer and a third polymeric film layer and the third cavity is defined by said third polymeric film layer and a fourth polymeric film layer, wherein the first, second, third, and fourth polymeric film layers are coplanar and sealed at the edges, wherein said second cavity is central to said first and third cavities, wherein the 
Regarding claims 9 and 43, it is the examiner’s position that in Figure 1, the innermost cavity can be considered the one cavity defined by firs polymeric film layer and second polymeric film layer wherein the layers are coplanar and sealed at the edges.
Claims 8, 10, 42, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (Machine Translation of JPH07187234 A), as applied to claims 7, 9, 41 and 43 above, in view of Menard et al. (US 2014/0086513 A1).
Regarding claims 8, 10, 42 and 44-45, Hiroshi discloses all of the claim limitations as set forth above.  Modified Hiroshi does not disclose that the first polymeric film layer or fourth polymeric film layer comprise metallized PET or metallized BoPA or clear BoPA or that the first polymeric film layer and second polymeric film layer comprise an OTR-reducing barrier layer comprising metallized PET or metallized BoPA and/or clear BoPA.
Menard discloses a packaging bag comprising a multilayer film an opening device in communication with the interior of the bag (abstract, [0003], Fig. 1), wherein the film comprises a barrier layer comprising metallized PET ([0022]).
Hiroshi and Menard are analogous art because they both teach about packaging bags comprising a multilayer film and a fitment in communication with the interior of the bag.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the barrier layer comprising metallized PET of Menard into any film layer of the bag of Hiroshi in order to provide a bag having the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C YAGER/           Primary Examiner, Art Unit 1782